Filed 9/10/20 In re Matthew P. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

In re MATTHEW P., et al.,                                     B298103
Persons Coming Under Juvenile
Court Law.                                                    (Los Angeles County Super.
_______________________________                               Ct. Nos. 18CCJP08047A and
LOS ANGELES COUNTY                                            18CCJP08047B)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.P., et al.,

         Defendants and Appellants.

      APPEAL from a judgment of the Superior Court of Los
Angeles County, Emma Castro, Referee. Affirmed.
      Joseph T. Tavano, under appointment by the Court of
Appeal, for Defendant and Appellant A.P.
      Robert McLaughlin, under appointment by the Court of
Appeal, for Defendant and Appellant D.P.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Peter Ferrera, Deputy County
Counsel, for Plaintiff and Respondent.
                     ________________________
       Mother and father appeal from the juvenile court’s
dispositional order removing their 14-year-old son and 7-year-old
daughter from parental custody. Father argues that evidence he
sexually abused several other children and had involved father’s
older son in the abuse was insufficient to show that his younger
children were at risk of abuse. During the pendency of the
appeal, the children were returned to mother’s custody, and the
Department of Children and Family Services (Department)
argued her challenge to the removal order was now moot. We
agree and dismiss her appeal. We affirm as to father.
       FACTUAL AND PROCEDURAL BACKGROUND
       Mother and father have three children: an 18-year-old son
(older son), and the two children at issue in this petition, younger
son and daughter. In December 2018, the Department received a
referral alleging the police were investigating father for sexually
abusing children at the daycare he and mother ran. A two-year-
old girl who attended the daycare told law enforcement that
father had touched her vagina and it hurt. The child’s
grandmother told the Department that the two year old had
returned multiple times from daycare with her vagina inflamed.
An investigation of the daycare found an immediate risk to the
safety of the children there; mother’s license to provide daycare
was suspended.
       When a social worker interviewed daughter, daughter said
she believed father had sexually abused the two-year-old girl at
the family daycare. Daughter said she had seen mother standing
by the door of a bedroom while father and the two-year-old girl
were inside. Daughter heard screaming and crying coming from
inside the room. Father then came out of the door with a diaper
in his hand and gave it to mother who threw it away. Daughter




                                 2
did not know why father had changed the child’s diaper in a
bedroom, as the children’s diapers were usually changed in the
daycare room. Daughter said the child’s unusual, high-pitched
screams made her think father was sexually abusing the child.
The social worker found daughter’s statements alarming “as
normally a 7 year old would not assume a sexual relationship
between her father and a minor unless she has been exposed to
it.”
       The Department filed a petition alleging younger son and
daughter were at risk of serious physical harm and sexual abuse
under Welfare and Institutions code section 300, subdivisions (b)
and (d) as a result of father’s sexual abuse of other children.1
       The juvenile court ordered younger son and daughter
detained from parental custody, and they were placed in the
home of a non-related extended family member. The caregiver
reported that the children exhibited sexualized behavior. When
the children wrestled they positioned themselves in a sexual
position, and younger son inappropriately touched daughter’s
groin. The caregiver also witnessed daughter engage in a
“sexually explicit” “stretching routine” she said father taught her.
Lastly, the caregiver once saw daughter with her pants pulled
down, coming out of the bathroom where younger son was, and
younger son then refused to open the door or explain what they
had been doing.
       At the jurisdiction hearing, two of father’s relatives
testified that father had sexually abused them as children.
Father’s niece testified that father had molested her four times
when she was six or seven years old. In 2007, father had put his

1     All further statutory references are to the Welfare and
Institutions Code.



                                 3
penis on her vagina when she was naked, and had taken photos.
On another occasion, father had showed her and older son
pornography, and then asked them to touch each other while
watching the video.
       Father’s cousin testified that father had sexually abused
her when she was between seven and ten years old on multiple
occasions. She had slept over at father’s house, and he had
rubbed her vaginal area while she was in bed between him and
mother. On one occasion, during a party, he raped her in the
garage. Mother walked in during the rape and asked father what
he was doing. Father then stopped the assault. The cousin had
first reported this abuse in 2004 or 2005 to a counselor.
       Daughter testified that, on multiple occasions, she had seen
mother and father naked in their bedroom having sex. According
to younger son’s testimony, daughter’s bedroom was her parents’
“walk in closet space” and there was no door separating her room
from her parents’ bedroom. Father denied that the reason
daughter was in the adjacent room was for him to watch her
without her clothing on.
       Father denied the allegations of sexual abuse. The juvenile
court found father not credible, and his niece and cousin
“credible, compelling, and forthright. . . . They were both
reliable, unbiased, honest witnesses who had no reason to
fabricate allegations against” the parents. The court found
“father’s behavior to be aberrant in the extreme, sexually preying
on young female children, and including [older son] in this
egregious sexual conduct.” The court sustained the petition,
finding that younger son and daughter were at substantial risk of
serious physical harm. The court removed the children from




                                4
parental custody, and ordered reunification services. Father and
mother timely appealed.
                           DISCUSSION
1.    Mother’s Appeal
      Mother appealed from the court’s removal order, arguing
there was no substantial evidence the children would be at risk of
harm in her custody, and there were reasonable alternatives
short of removal. While her appeal was pending, the juvenile
court returned the children to mother’s custody.2 The
Department argues that in light of the return of mother’s
children to her care, her appeal is moot. Mother did not file a
reply or raise any opposition to this argument. We agree with
the Department and dismiss mother’s appeal as moot. (See In re
Jessica K. (2000) 79 Cal.App.4th 1313, 1315–1316.)
2.    Substantial Evidence Supports the Removal Order As
      to Father
      Father contends the juvenile court erred in removing his
younger children from his custody because there was no evidence
they had been abused or neglected, and reasonable means to
protect the children short of removal existed. We disagree.
      Under section 361, subdivision (c)(1), a juvenile court may
remove a dependent child from a parent’s custody when it finds
by clear and convincing evidence that “[t]here is or would be a
substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the minor if the minor were
returned home, and there are no reasonable means by which the
minor’s physical health can be protected without removing the
minor from the minor’s parent’s . . . physical custody.”

2     We hereby grant the Department’s request for judicial
notice of the juvenile court’s October 9, 2019 order.



                                5
       Stated otherwise, the juvenile court may remove the child
from her parent only if it finds, by clear and convincing evidence,
(1) a “substantial danger” to the child’s well-being if he or she
were returned home, and (2) “no reasonable means” short of
removal to protect the child. We review the juvenile court’s
findings underlying its removal orders for substantial evidence.
(In re M.M. (2015) 240 Cal.App.4th 703, 719–720.) When
“presented with a challenge to the sufficiency of the evidence
associated with a finding requiring clear and convincing evidence,
the court must determine whether the record, viewed as a whole,
contains substantial evidence from which a reasonable trier of
fact could have made the finding of high probability demanded by
this standard of proof.” (Conservatorship of O.B. (2020) 9 Cal.5th
989, 1005.)
       “ ‘A removal order is proper if it is based on proof of
parental inability to provide proper care for the minor and proof
of a potential detriment to the minor if he or she remains with
the parent. [Citation.] The parent need not be dangerous and
the minor need not have been actually harmed before removal is
appropriate. The focus of the statute is on averting harm to the
child. [Citations.]’ ” (In re Noe F. (2013) 213 Cal.App.4th 358,
367.)
       Here, the juvenile court found that father had molested
multiple young children, and had involved older son in “egregious
sexual conduct.” In making this finding, the court deemed father
not credible, and the victims who testified, credible. There was
also circumstantial evidence father’s abusive behavior had
continued until recently, as a two-year-old at the parents’ daycare
told law enforcement father had touched her vagina.




                                6
       Father contends that his niece’s and cousin’s sexual abuse
allegations were “uncorroborated and unsubstantiated.” This
argument suggests that a victim must provide some evidence
beyond their own testimony in order to substantiate a claim of
sexual abuse. That is not the law. The testimony of a single
witness is sufficient to substantiate their allegations of abuse.
(See In re Sheila B. (1993) 19 Cal.App.4th 187, 200 [“The
testimony of a single witness is sufficient to uphold a judgment
[citation], and an appellate court may not evaluate that
testimony as a basis for reversal.”]; People v. Jones (2013)
57 Cal.4th 899, 963 [“ ‘unless the testimony is physically
impossible or inherently improbable, testimony of a single
witness is sufficient to support a conviction’ ”].) Here, the
juvenile court found father’s niece and cousin credible, and father
not truthful. This finding was sufficient to substantiate their
claims of sexual abuse.
       There was also evidence younger son and daughter had
been exposed to inappropriate sexual behavior in the family
home. Daughter testified about seeing her parents having sex on
multiple occasions, and younger brother testified there was no
door between daughter’s bedroom and their parents’ bedroom.
The children’s caregiver witnessed younger son and daughter
engaging in inappropriate sexualized behavior. There was also
evidence father had sexually abused a child at the daycare in the
family home while daughter was at home.
       The combined events of father’s egregious sexual abuse of
multiple children, his involvement of one of his own children in a
child’s abuse, and his children’s exposure to inappropriate sexual
behavior provided substantial evidence supporting the court’s
finding that father’s younger children were at risk of harm if not




                                 7
removed from his custody. (See In re I.J. (2013) 56 Cal.4th 766,
778 [“ ‘It is of course impossible to say what any particular sexual
predator . . . is likely to do in the future in any particular
instance. But in our view that very uncertainty makes it
virtually incumbent upon the juvenile court to take jurisdiction’ ”
over the predator’s children].)
       Father contends safe alternatives to removal existed, such
as allowing the children to return to father’s care under stringent
conditions of supervision or conditioned upon his participation in
sexual abuse and mental health counseling. However, visits by
the Department would not protect the children from father when
he was unsupervised. Mother, for instance, could not be relied on
to protect the children from him: the court found that mother
was complicit in father’s abusive behavior, and was not a credible
witness.3 It was not unreasonable for the juvenile court to
conclude that, after years of abusing children, father would not
immediately reform simply upon starting treatment for sexual
abusers or participating in counseling.
       Father analogizes this case to In re Hailey T. (2012)
212 Cal.App.4th 139, In re Ashly F. (2014) 225 Cal.App.4th 803,
and In re A.E. (2014) 228 Cal.App.4th 820—in each of these
cases, the appellate court reversed the juvenile court’s removal
order. Those cases are readily distinguishable. In In re Hailey
T., a four-year-old child was removed based on a head injury
inflicted on her infant brother by an unknown perpetrator. (In re


3     As referenced above, while mother’s appeal was pending,
the juvenile court returned the children to her custody. That the
court later found mother was capable of protecting the children
does not mean this was a safe alternative at the time of
disposition.



                                 8
Hailey T., pp. 142–144.) The Court of Appeal reversed the
removal of the four-year-old, and concluded the child would be
able to articulate any abuse, and there was “abundant evidence”
the parents were good parents. (Id. at p. 147.) Here, by contrast,
the juvenile court found abundant evidence that father was the
perpetrator of severe sexual abuse, and that mother did not take
action to protect his child victims.
       In both In re Ashly F. and In re A.E., the Court of Appeal
reversed a removal order in part due to an abusive parent’s
acknowledgment of abuse and expression of remorse, and
evidence that the other parent was committed to protecting the
children from abuse. (Ashly F., supra, 225 Cal.App.4th at
pp. 806–808; A.E., supra, 228 Cal.App.4th at p. 826.) Here, by
contrast, father took no responsibility for the abuse, and the court
found mother could not be relied on to protect the children.
       Lastly, father argues the juvenile court did not state
sufficient facts to support its removal finding. (See § 361,
subd. (e) [the “court shall state the facts on which the decision to
remove the minor is based”].) We conclude any error was
harmless. (See In re Diamond H. (2000) 82 Cal.App.4th 1127,
1137 [“[a]lthough the court did not state a factual basis for its
removal order, any error is harmless because it is not reasonably
probable such findings, if made, would have been in favor of
continued parental custody”].)
       The court found that niece’s and cousin’s “sworn testimony
confirmed a history of multiple incidents of sexual abuse at the
hands of [father] when they were children.” The court further
found that mother had witnessed husband’s sexual assault of
cousin, and father had urged niece and older son to reenact
pornography. The court concluded that “father’s behavior [was]




                                 9
aberrant in the extreme, sexually preying on young female
children, and including his young son in this egregious sexual
conduct. . . . [The] weight of the evidence presented . . . leaves no
room for a judicial determination, other than the petitioner has
met its burden of proof, establishing that both [daughter and
younger son] are at substantial risk of harm of sexual abuse by
father, and mother’s failure to protect the children from father’s
sexually aberrant behavior.” Given these factual findings of
father’s unresolved history of child sexual abuse, there is no
reasonable probability the children would have remained in his
custody had the court expressly made findings as to the factual
basis for its removal order.
                          DISPOSITION
      The judgment is affirmed.




                                            RUBIN, P. J.
WE CONCUR:



            BAKER, J.



            KIM, J.




                                 10